Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
2.	Claims 43-56 are pending.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

4.	The following is a quotation of pre-AlA 35 U.S.C. 103(a)which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.       Determining the scope and contents of the prior art.
2.       Ascertaining the differences between the prior art and the claims at issue.
3.       Resolving the level of ordinary skill in the pertinent art.
4.       Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 43, 47, 50 and 53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Juan et al. (US 20130013541 A1) hereinafter referred as Juan in view of Morgenstern et al. (US 20120278262 A1) hereinafter referred as Morgenstern.
Regarding claim 43,  Juan discloses method of operation in a matching service system of a matching service, the matching service system having at least one processor, at least one nontransitory processor-readable medium communicatively coupled to the at least one processor, and communicating via a computer network with a plurality of end user devices each associated  the method comprising with the end user ([para. [0023]-[0025] and Fig. 1, where the social network provider 130 is typically a server that provides social networking services, dating services, online games, etc. The social network provider 130 may assemble and store profiles of the users 102 for use in providing the social networking services), the method comprising:
for a first end user  assessing the likelihood that certain potential matching end users of a plurality of potential matching end users will respond to messages from the first end user (para. [0047] the probability function module 250 is configured to generate a probability function based on the training set. The probability function module 250 may use the probability function to predict the likelihood that  user will respond positively ( or negatively) to the invitation);
determining which of the potential matching end users to the  first end user based at least in part on an assessed likelihood of response (para. [0048] the probability function module 250 may select target users 102B for whom the calculated likelihood of responding positively to an invitation exceeds a predetermined threshold value [i.e. potential match]);
Juan discloses assessing the likelihood that certain potential matching end users and determining the potential matching end users as recited above.  However, Juan may not explicitly disclose determining which of the potential matching end user to recommend to the first end user and recommending the potential matching end user to the first end user and recommending at least some of the potential matching end users  to the first end user based at least in part on the determination. 
However, Morgenstern discloses, determining which of the potential matching end user to recommend to the first end user (para, [0019], [0037], the social networking system matches a user to other users when the user indicates that he/she would like the social networking system to make a user suggestion…the social networking system automatically matches users to others);
  recommending at least some of the potential matching end users  to the first end user based at least in part on the determination (para. [0023]  the social networking system ranks 110 each friend 104 based on the likelihood of a user inviting the candidate user to use a social application, the likelihood of the candidate user accepting the user's invitation . The social networking system suggests the top ranked friends 104 to the user).
Therefore, it would have been obvious to a person of ordinary skill in the art
at the time the invention was made to  modify the teaching of Juan and include determining which of the potential matching end user to recommend to the first end user and recommending the potential matching end user to the first end user and recommending at least some of the potential matching end users  to the first end user based at least in part on the determination using the teaching of Morgenstern. One would have been motivated to do so in order to effectively matching user to other users when the user indicates that the user likes the social networking system to make a user suggestion.

Regarding claims 47and 53, Juan in view of  Morgenstern discloses claim 43 as recited above. Juan further discloses identifying as likely to respond to messages potential matching end users  who employ a mobile end-user device (0015] selecting users of a web-based social network, each having associated profile information, who are likely to respond to an invitation. Generates a probability function that will predict the likelihood of a user in a social network environment responding to an invitation.[0023] user devices 110, are coupled to a social network provider 130 via a communications network 120, the user devices 110 may include a personal digital assistant (PDA), a wireless telephone, a mobile device etc.).

Regarding claim 50, Juan discloses a matching service system, comprising: at least one nontransitory processor-readable medium that stores processor executable instructions; and at least one processor communicatively coupled to the nontransitory processor readable medium (para. [0023]-0025] and Fig 1).  The claim 50 is rejected under the same rationale as claim 43, for reciting similar limitations. 

7.	Claims 44 and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Juan et al. (US 20130013541 A1) hereinafter referred as Juan in view of Morgenstern et al. (US 20120278262 A1) hereinafter referred as Morgenstern and further in view of  Horvitz et al. (US 20030014491 A1)  hereinafter referred as Horvitz.
Regarding claim 44 and 51, Juan in view of  Morgenstern discloses claim 43 as recited above. Juan in view of  Morgenstern discloses identifying a likelihood  that  user will respond to a message as recited in claim 43 above. Juan in view of  Morgenstern may not explicitly disclose identifying as likely to respond to messages potential matching end users  who have not received a message within a defined time
However, Horvitz discloses identifying as likely to respond to messages potential matching end users  who have not received a message within a defined time
(para. [0059] …selective messages can be populated with dynamically computed availability status, centering for example, on a forecast of how long it will be until the user will likely review a message such as an e-mail, or be available to review the message, or be in a particular situation (e.g., "back in the office"). Other aspects can include determining the time until a user will review different kinds of information, based on review histories, and the time until the user will be in one or more types of settings, each associated with one or more types of feasible communications. Such information can be transmitted to a message sender regarding the user's ability or likelihood to engage in communications, or respond within a given timeframe… the user interface 74 to have information about the time expected until they return relayed to senders of messages whose messages receive an urgency score over a predetermined threshold of urgency to warrant an automated message response 86).
Therefore, it would have been obvious to a person of ordinary skill in the art
at the time the invention was made to  modify the teaching of Juan in view of Morgenstern and include identifying as likely to respond to messages potential matching end users  who have not received a message within a defined time the teaching of Horvitz. One would have been motivated to do so in order to provide improved co-ordination, collaboration and communication between the messaging parties.

8.	Claims 45-46, 48-49, 52-53 and 55-56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Juan et al. (US 20130013541 A1) hereinafter referred as Juan in view of Morgenstern et al. (US 20120278262 A1) hereinafter referred as Morgenstern and further in view of  Kim (US 8712943 B1)  hereinafter referred as Kim.
Regarding claims 45 and 52, Juan in view of  Morgenstern discloses claim 43 as recited above.  Juan in view of  Morgenstern may not explicitly disclose identifying as likely to respond to messages potential matching end users  who have received  fewer than a threshold number of messages within a defined time period. 
However, Kim discloses identifying as likely to respond to messages potential matching end users  who have received  fewer than a threshold number of messages within a defined time period (Col. 9, lines 1-15 and FIG. 4,  a question provided by a user to be provided to answering users for a response and users who are more likely to respond to the question are identified by using the analytical model to have a response rate, or a threshold probability identifying answering users with a greater likelihood to respond to the request [thresholding for identifying as likely to respond to messages]).
Therefore, it would have been obvious to a person of ordinary skill in the art
at the time the invention was made to  modify the teaching of Juan in view of Morgenstern and include identifying as likely to respond to messages potential matching end users  who have received  fewer than a threshold number of messages within a defined time period using the teaching of Morgenstern. One would have been motivated to do so in order to enable users to submit requests and other users to receive the requests and submit responses efficiently.

Regarding claims 46 and 53, Juan in view of  Morgenstern discloses claim 43 as recited above.  Juan in view of  Morgenstern may not explicitly disclose identifying as likely to respond to messages potential matching end users who have logged on greater than a threshold frequency or for greater than threshold periods of time.
However, Kim discloses identifying as likely to respond to messages potential matching end users who have logged on greater than a threshold frequency or for greater than threshold periods of time (Col. 9 lines 44-58] users may be more likely to respond to requests while working, and may be more likely to respond on a weekend. Thus, an analytical model can reflect the probability that a request will receive a response from a particular user based on the time of day and/or day of the week.
Therefore, it would have been obvious to a person of ordinary skill in the art
at the time the invention was made to modify the teaching of Juan in view of Morgenstern and include identifying as likely to respond to messages potential matching end users who have logged on greater than a threshold frequency or for greater than threshold periods of time using the teaching of Kim. One would have been motivated to do so in order to enable users to submit requests and other users to receive the requests and submit responses efficiently.

Regarding claim 48 and 55, Juan in view of  Morgenstern discloses claim 43 as recited above. Juan in view of  Morgenstern may not explicitly disclose identifying potential matching as unlikely to respond to messages end users who have received an upper threshold number of messages within a defined time period.
However, Kim discloses identifying potential matching as unlikely to respond to messages end users who have received an upper threshold number of messages within a defined time period (Col. 2, lines 14-25,  analytical model includes count data, the count data including a number of unsuccessful requests corresponding to requests issued during each of the one or more intervals and calculating a probability based on the number of unsuccessful requests, and including the answering user in the sub-set of answering users based on the threshold probability [thresholding for identifying as unlikely to respond to messages])
Therefore, it would have been obvious to a person of ordinary skill in the art
at the time the invention was made to modify the teaching of Juan in view of Morgenstern and include identifying potential matching as unlikely to respond to messages end users who have received an upper threshold number of messages within a defined time period using the teaching of Kim. One would have been motivated to do so in order to enable users to submit requests and other users to receive the requests and submit responses efficiently.

Regarding claim 49 and 56, Juan in view of  Morgenstern discloses potential matching end users  who have logged on to the matching service [0024] [0047] as recited in claim 43 above. Juan in view of  Morgenstern may not explicitly disclose identifying as unlikely to respond to messages potential matching end users  who have logged on to the matching service at less than a threshold frequency or for less than a threshold periods of time. 
 However, Kim discloses identifying as unlikely to respond to messages potential matching end users  who have logged on to the matching service at less than a threshold frequency or for less than a threshold periods of time (Col. 9 lines 47-58,
a user is unlikely to respond to a request when the user is sleeping, which may occur at a relatively regular time of day. Some users may be unlikely to respond to requests while working, a user may be less likely to respond to a request on a weekday).
 	Therefore, it would have been obvious to a person of ordinary skill in the art
at the time the invention was made to modify the teaching of Juan in view of Morgenstern and include identifying as unlikely to respond to messages potential matching end users  who have logged on to the matching service at less than a threshold frequency or for less than a threshold periods of time using the teaching of  Kim. One would have been motivated to do so in order to enable users to submit requests and other users to receive the requests and submit responses efficiently.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-
2603. The examiner can normally be reached on Monday through Friday 7:00 am-5:00pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIDEST MENDAYE/
Examiner, Art Unit 2448                                                                                                                                                                                                        

/JONATHAN A BUI/Primary Examiner, Art Unit 2448